UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1007



MAIMUNA CAMARA,

                                                           Petitioner,

             versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-1900668)


Submitted:    June 27, 2007                    Decided:   July 30, 2007


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Anthony W. Norwood, Senior Litigation Counsel, Wendy
Benner-Leon, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Maimuna Camara, a native and citizen of the Gambia,

petitions for review an order of the Board of Immigration Appeals

(“Board”) denying her applications for asylum, withholding from

removal, withholding under the Convention Against Torture (“CAT”)

and denial of voluntary departure. Camara makes several challenges

against the immigration judge’s adverse credibility finding.                        She

also claims the immigration judge failed to review the record prior

to denying her application for voluntary departure.                      We deny the

petition for review.

             The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                       8 U.S.C.

§ 1158(a) (2000).        The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”    8 U.S.C. § 1101(a)(42)(A) (2000).

             An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8   C.F.R.    §   1208.13(b)(1)        (2006).      Without       regard    to   past

persecution,      an    alien   can    establish     a   well-founded       fear     of

persecution on a protected ground.              Ngarurih v. Ashcroft, 371 F.3d

182,   187   (4th      Cir.   2004).     An     applicant   has    the     burden   of

demonstrating her eligibility for asylum.                8 C.F.R. § 1208.13(a)


                                        - 2 -
(2006); Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir.

2006).

            Credibility     findings       are     reviewed     for     substantial

evidence.   A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                “Examples of

specific    and    cogent   reasons      include    inconsistent        statements,

contradictory      evidence,      and    inherently       improbable     testimony

. . . .”    Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006)

(internal quotation marks and citations omitted). We accord broad,

though not unlimited, deference to credibility findings supported

by substantial evidence.          Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).        If the immigration judge’s adverse credibility

finding is based on speculation and conjecture rather than specific

and cogent reasoning, it is not supported by substantial evidence.

Tewabe, 446 F.3d at 538.

            A    determination    regarding      eligibility      for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence    on    the    record    considered       as     a   whole.      INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.               8 U.S.C.A. § 1252(b)(4)(B)

(West 2005).       This Court will reverse the Board “only if the

evidence presented was so compelling that no reasonable factfinder


                                        - 3 -
could fail to find the requisite fear of persecution.”                    Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotations

and citations omitted).

            We find the record does not compel a different result.

The immigration judge’s adverse credibility finding is supported by

substantial evidence.       Because Camara failed to support her claim

that she was an opposition political activist or that she suffered

past persecution, there was no reason to grant her relief under the

CAT.

            Furthermore, we lack jurisdiction to review any challenge

to the grant or denial of voluntary departure.                       See 8 U.S.C.

§ 1229c(f) (2000) (“No court shall have jurisdiction over an appeal

from denial of a request for an order of voluntary departure

. . . .”); 8 U.S.C. § 1252(a)(2)(B)(i) (2000) (“[N]o court shall

have jurisdiction to review any judgment regarding the granting of

relief under section . . . 1229c [the section governing voluntary

departure].”); see also Ngarurih, 371 F.3d at 193 (“Section 1229c

specifically    precludes    review     of   a   denial     of   a    request   for

voluntary departure . . . . Likewise, the general judicial review

provision    precludes      review      of     orders     granting      voluntary

departure.”).

            Accordingly,    we   deny    the     petition    for     review.    We

dispense with oral argument because the facts and legal contentions




                                     - 4 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 5 -